Citation Nr: 0734176	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability. 

2.  Entitlement to service connection for psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.  The veteran also served in the United States 
Army Reserves.  

This appeal arises from December 2002 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issue of service connection for a mental disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Board, in a November 1998 decision, denied service 
connection for a low back disability.   

2.  The evidence submitted since the November 1998 decision 
of the Board does not raise a reasonable possibility of 
substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 1998 decision of the Board is final.  
38 C.F.R. § 20.1100 (1998).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a low back 
disability.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. 
§ 3.156 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

In the context of claims to reopen, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted that 
the terms new and material have specific, technical meanings 
that are not commonly known to VA claimants, suggesting that 
VA should define these terms in its 38 U.S.C. § 5103(a) 
notice using the definition of new and material evidence 
provided in section 3.156(a).  Furthermore, the Court stated 
that the fulfillment of VA's obligation to identify for the 
claimant what evidence will be considered new and material 
depends on the basis of the prior, final denial.  

By letter dated in April 2006, the RO addressed VA's 
foregoing notice requirements, and with providing the veteran 
a copy of the claims file in January 2004, including "Rating 
Decisions," a reasonable person could be expected to 
understand what was needed to substantiate the claim, and 
thus the essential fairness of the adjudication was not 
frustrated.   Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although the veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any award 
of benefits, since no new and material evidence has been 
submitted to reopen the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and which she authorized VA to request, have been associated 
with the claims folder.  38 U.S.C.A. § 5103A.   As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of her 
claims.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by a decision 
of the Board of Veterans' Appeals, that determination is 
final.  In order to later establish service connection for 
the disorder in question, it is required that new and 
material evidence be presented which provides a basis 
warranting reopening the case and a grant of the benefit 
under consideration.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, related to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).  

Factual Background and Analysis.  The RO denied service 
connection for ruptured lumbar disc in a June 1989 rating 
decision.  The veteran appealed that decision to the Board of 
Veterans' Appeals (Board).  The Board in a November 1998 
decision denied service connection for disc disease of the 
lumbar spine.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The Board has compared the evidence in the 
claims folder in November 1998 with the additional records 
submitted since that date.  

In November 1998, the veteran in the claims folder included 
the following.  Service medical records from her period of 
active duty dated from October 1979 to October 1982.  These 
included an August 1979 preenlistment examination that noted 
the veteran's spine was normal.  On a few occasions in 1981 
and March 1982, the appellant's complaints included 
abdominal, groin, and low back pain, but a low back 
abnormality was not found, clinically reported or diagnosed.  
Instead, gynecologic and gastroenterological conditions were 
assessed.  March 1982 service medical records reveal the 
veteran complained of nausea, stomach cramping and low back 
pain.  The assessment was hormonal imbalance with increased 
cramping periods.  In October 1982 the veteran signed a 
statement indicating she did not wish to undergo medical 
examination for separation from active duty.  

A December 1985 Report of Medical Examination conducted for 
the Reserves noted her spine was normal.  On her December 
1985 Report of Medical History the veteran denied having a 
history of recurrent back pain.  

Private medical records dated in January 1986 revealed that 
on December 27, 1985, while lifting large, heavy boxes at 
work the veteran twisted her back.  She experienced low back 
pain with occasional radiation down the left leg.  X-rays of 
the lumbar spine were negative, and a low back strain was 
assessed.  

An April 1986 computed tomography scan of the lumbar spine 
from Florida Hospital revealed a bulging annulus with 
possible central herniation of L5-S1, the study was otherwise 
unremarkable.  

April 1986 VA records note the veteran was seen for treatment 
of an on the job back injury in December 1985.  She had been 
under the care of a workmen's compensation doctor and had 
been hospitalized in March 1986.  The assessment was lumbar 
muscle strain with bilateral sciatic irritation.  

February 1987 private medical records again documented the on 
the job injury and included diagnoses of mild low lumbar 
radiculopathy.  

In May 1988 the veteran was seen for an evaluation by the 
Department of Labor and Employment Security Division of 
Vocational Rehabilitation.  The veteran reported to the 
examiner she had two back injuries, while working in Orlando.  
One at Hughes Supply and another at Walt Disney.  She also 
reported being forced to take physical readiness test for 
Reserve duty that caused an aggravation and acceleration of 
her back problems.  

VA treatment records in 1989 include outpatient treatment for 
chronic mechanical back pain in January, February and 
October.  

A VA examination was conducted in April 1989.  The veteran 
told the examiner that she had served in the military until 
October 1982 and then joined the reserves.  While in Orlando 
working as a Company Commander Assistant she took a physical 
training test and while doing so had severe pain in her lower 
back.  She was in Florida Hospital for a period of three days 
where a myelogram showed a bulging disc in the lumbar region.  
A ruptured intervertebral lumbar disc was diagnosed.  

The veteran was admitted to a VA hospital in April 1989 for 
vaginal bleeding.  During her hospitalization orthopedic and 
neurological evaluations were performed.  They include a CT 
Scan and an electromyography examination.  No significant 
findings were noted.  There was no evidence or any kind of 
neuromuscular disease, neuropathy or neurological deficit.  

In January 1990 the veteran testified at hearing at the RO.  
She stated she first injured her back in 1981.  During her 
two week reserve training in she participated in a PT test 
doing sits ups and fell during her run.  She had severe pain.  

During a January 1994 office visit to St. Joseph's Hospital 
the veteran reported injuring her back in service while doing 
heavy lifting in Korea.  She was being evaluated for a recent 
on the job injury at New York State Electric and Gas 
Corporation on July 29, 1991.  

In May 1995, the veteran appeared and gave testimony before a 
Member of the Board at the Central Office.  She testified she 
originally injured her back in 1981.  She stated she injured 
her back while handling mail in Korea.  She said she hurt her 
back again while working at Hughes.  In August 1986 while in 
the Reserves she testified that she aggravated her back when 
she was ordered to perform a PT test by her commander.  

A September 1995 letter from a private physician states he 
first saw the veteran in June 1991 for injury she sustained 
while in the employ of the Elmira YWCA.  

A billing statement indicates the veteran sustained an injury 
on July 30, 1996 at the Lou Gossett Residential Center.  An 
Employee Accident Report also documents an on the job injury 
on July 30, 1996 at the Lou Gossett, Jr. Residential Center.  

In September 1997, the Utilities Mutual Insurance Company 
forwarded to VA a memorandum which indicated the veteran's 
back injuries included a December 28, 1986 injury at Hughes 
Supply, a January 13, 1987 injury at Disney World, an April 
18, 1991 injury at the YMCA and an August 7, 1993 injury at 
home.  Attached was an Employer's Report of Injury dated in 
August 1991 which noted an alleged back injury occurred at 
New York State Electric and Gas Corporation on July 29, 1991.  

The additional evidence submitted since the November 1998 
decision of the Board includes duplicate medical records and 
February 2004 and July 2004 letters from a chiropractor.  The 
February 2004 letter was generally worded and indicated the 
possibility the veteran's current back disorder began in 
service.  The July 2004 letter was more specific and reads as 
follows:

I have reviewed this veterans service 
medical records.  There are multiple 
entries in these files relating to a 
lumbar or hip injury.  I have highlighted 
the areas that appear to indicate a 
lumbar or hip injury.  This veteran has 
advised me a considerable amount of her 
records are not present for evaluation.  

I have spoken with (the veteran) at 
length about this situation.  (The 
veteran) stated her lumbar injuries 
started during active duty PT (physical 
training) at Ft. Benjamin Harris, 
Indiana.  (The veteran) states she 
performed PT (running) in her combat 
boots which injured her lumbar spine.  

(The veteran) was then sent to Korea 
where she worked in the postal 
department.  She had to lift 100 lb mail 
bags which further aggravated her lumbar 
spine.  

The veteran then became a reservist with 
the 442 Personnel Service Command in 
Orlando, Fl. (the veteran) advised me she 
once again injured her lumbar spine 
during physical training.  

I have observed evidence of a current 
lumbar spine disability.  It is my 
opinion, this disability began during her 
active duty military service.  

Attached to this letter were the following records:  A triage 
note indicating the veteran had low back pain, abdominal pain 
and trauma to the knee; a record of acute care for complaints 
of urinary frequency; July 1981 records of spotting, low back 
pain, stomach cramps and painful knees with assessments of 
chondromalacia and dysmenorrheal; complaints of abdominal 
pain, low back pain an subic pubic pain; and treatment for a 
pulled hamstring.  

While the 2004 letters are new, the Board finds them not 
material.  The regulations state that material evidence means 
existing evidence that by itself, or when considered with 
previous evidence of record relates to an unestablished fact, 
necessary to substantiate the claim.  And must present a 
reasonable possibility of substantiating the claim.  

The basis for the Board's previous denial was in large part 
on the grounds the statements of the veteran were found not 
to be credible.  The Board rejected her contentions that she 
originally injured her back in 1981 and that she aggravated 
it in 1986.  They specifically found those statements 
inconsistent with the contemporaneous evidence of record.  
While it is true there was no competent medical evidence 
linking the current back order to service in the evidence as 
of 1998, with no evidence demonstrating a back injury in 
service or any aggravation of a back injury during the 
veteran's Reserve service, any suggestion of such a link 
would not have been probative.  

The Court has held that the credibility of the evidence is to 
be presumed when determining whether new and material 
evidence has been submitted.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  However, in Pellerin v. Brown, 10 Vet. 
App. 415 (1997) the Court pointed out that in two 
illustrative instances, pre-opening credibility 
determinations had been accepted by the Court.  In Reonal v. 
Brown, 5 Vet. App. 460 (1998), the presumption of credibility 
did not arise because the physician relied upon appellant's 
account of his medical history and service background, 
recitations which had already been rejected by the RO.  In 
Kightly v. Brown, 6 Vet. App. 200 (1994), the opining 
physician's statement was rejected because it was found to be 
based upon an inaccurate history as provided by the veteran.  
See Hadsell v. Brown, 4 Vet. App. 208 (1993); Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).  In the present case, the veteran is similarly 
relying upon a medical history and service background that 
have already been rejected by VA.  Although the letter from 
this chiropractor indicates he is relying on service records, 
the service medical records attached do not document any back 
injury, and suggest gynecological origins for the veteran's 
complaints.  Further, in his letter, the chiropractor clearly 
relies on the statements of the veteran as to her history, 
and those statements were rejected by the Board in the 
November 1998 decision as they were inconsistent with the 
evidence.  

Accordingly, new and material evidence has not been submitted 
to reopen the claim for service connection for a low back 
disorder.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim, the appeal is denied.  


REMAND

Regarding the claim for service connection for psychiatric 
disability, there are service records that reflect findings 
of depression, and a more recent VA outpatient record 
includes an assessment of major depressive disorder.  The 
veteran should be examined to ascertain if any current 
psychiatric disability may be linked to service.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all health care providers who 
have treated her for psychiatric 
disability since October 1982.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  The veteran should be afforded a 
psychiatric evaluation.  The claims 
folder should be made available in 
conjunction with the examination.  For 
any currently diagnosed psychiatric 
disorder the examiner is asked to discuss 
its relationship, if any, to the 
depression and anxiety noted in the 
service records from the early 1980's, 
and in any case, to offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability) that any 
currently diagnosed psychiatric disorder 
began during the veteran's period of 
active duty dated from October 1979 to 
October 1982?

3.  The claim for service connection for 
psychiatric disability should then be 
adjudicated. If the benefit sought on 
appeal remains denied the veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


